Case 1:13-cv-02741-RBK-AMD Document 305 Filed 11/18/19 Page 1 of 2 PageID: 9574




                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                Nos. 18-2808, 18-2818
                                   _____________

                                STEVEN M. STADLER

                                           v.

   GLENN ABRAMS, JR.; JOHN A. DEVLIN; K-9 OFFICER CLANCY, (ANIMAL);
   ATLANTIC CITY POLICE DEPARTMENT; WILIAM MOORE; DR. ERIC WOLK;
    ATLANTICARE REGIONAL MEDICAL CENTER; CITY OF ATLANTIC CITY


                                 JOHN A. DEVLIN,
                                 Appellant in 18-2808

                             CITY OF ATLANTIC CITY,
                                Appellant in 18-2818


                    On Appeal from the United States District Court
                            for the District of New Jersey
                         (District Court No. 1-13-cv-02741)
                     District Judge: Honorable Robert B. Kugler
                                  _______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   on May 20, 2019

             Before: McKEE, SHWARTZ, and FUENTES, Circuit Judges.

                                   _______________

                                     JUDGMENT
                                   _______________

        This cause came to be considered on the record from the United States District
 Court for the District of New Jersey and was submitted May 20, 2019. On consideration
 whereof,
Case 1:13-cv-02741-RBK-AMD Document 305 Filed 11/18/19 Page 2 of 2 PageID: 9575




        It is now hereby ORDERED and ADJUDGED by this Court that the Orders of the
 District Court, entered on July 17, 2018 and July 30, 2018, are hereby AFFIRMED. All
 of the above in accordance with the opinion of the Court.
       Costs taxed against Appellants.

                                         ATTEST:


                                         s/ Patricia S. Dodszuweit
                                         Clerk
 DATED: November 18, 2019
